Appeal Dismissed and Memorandum Opinion filed December 18, 2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00542-CV

          AMERICAN ACCESS CASUALTY COMPANY, Appellant
                                          V.
    CIRIACA A.GONGORA O/B/O JOSE V. SORIA-MORAN, Appellee

                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-03396

                   MEMORANDUM                      OPINION
      This is an appeal from a final judgment signed June 19, 2018. Appellant’s
brief was due October 29, 2018. No brief or motion for extension of time to file the
brief was filed.

      On November 6, 2018, the court ordered appellant to filed a brief by
November 29, 2018. We cautioned that if appellant failed to comply with our order,
we would dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
No brief or motion for extension of time to file the brief has been filed.
      Therefore, the appeal is DISMISSED.



                                 PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Donovan.




                                        2